Exhibit 10.3

 

DEPOMED, INC.

 

MANAGEMENT CONTINUITY AGREEMENT

 

This Management Continuity Agreement (the “Agreement”) is dated as of April 3,
2011 by and between James A. Schoeneck (“Employee”) and Depomed, Inc., a
California corporation (the “Company”).  This Agreement is intended to provide
Employee with certain benefits described herein upon the occurrence of specific
events.

 

RECITALS

 

A.                                   It is expected that another company may
from time to time consider the possibility of acquiring the Company or that a
change in control may otherwise occur, with or without the approval of the
Company’s Board of Directors. The Board of Directors recognizes that such
consideration can be a distraction to Employee and can cause Employee to
consider alternative employment opportunities.  The Board of Directors has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
in Control (as defined below) of the Company.

 

B.                                     The Company’s Board of Directors believes
it is in the best interests of the Company and its shareholders to retain
Employee and provide incentives to Employee to continue in the service of the
Company.

 

C.                                     The Board of Directors further believes
that it is imperative to provide Employee with certain benefits upon certain
termination of Employee’s employment in connection with a Change in Control,
which benefits are intended to provide Employee with financial security and
provide sufficient income and encouragement to Employee to remain with the
Company, notwithstanding the possibility of a Change in Control.

 

D.                                    To accomplish the foregoing objectives,
the Board of Directors has directed the Company, upon execution of this
Agreement by Employee, to agree to the terms provided in this Agreement.

 

Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Employee
by the Company, the parties hereto agree as follows:

 

1.                                       At-Will Employment.  The Company and
Employee acknowledge that Employee’s employment is and shall continue to be
at-will, as defined under applicable law, and that Employee’s employment with
the Company may be terminated by either party at any time for any or no reason. 
If Employee’s employment terminates for any reason, Employee shall not be
entitled to any payments, benefits, damages, award or compensation other than as
provided in

 

--------------------------------------------------------------------------------


 

this Agreement or otherwise agreed to by the Company.  The terms of this
Agreement shall terminate upon the earliest of: (i) the date on which Employee
ceases to be employed as an corporate officer of the Company, other than as a
result of an Involuntary Termination in connection with or within twelve (12)
months following the effective date of a Change in Control, (ii) the date that
all obligations of the parties hereunder have been satisfied, (iii) one (1) year
after a Change in Control or (iv) May 15, 2012 (or, if later in the case of
subclause (iv), the later to occur of (x) the termination of any Pending Change
in Control (as defined below) (the date determined pursuant to this clause
(iv) being the “End Date”) and (y) one year after the completion of any Pending
Change in Control).  A termination of the terms of this Agreement pursuant to
the preceding sentence shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.  The rights and duties created by
this Section 1 are contingent upon the Employee’s release of claims against the
Company (at the time of termination in a form reasonably satisfactory to the
Company) within sixty (60) days of his termination of employment and the
expiration of any statutory revocation period and may not be modified in any way
except by a written agreement executed by an officer of the Company upon
direction from the Board of Directors.

 

2.                                       Benefits Upon a Change in Control;
Termination of Employment.

 

(a)                                  Treatment of Equity Awards Upon a Change in
Control.  In the event that Employee suffers an Involuntary Termination in
connection with or within twelve (12) months following the effective date of a
Change in Control, 100% of Employee’s unvested Company option shares shall
become immediately vested on such termination date and the risk of forfeiture of
100% of Employee’s restricted stock shall lapse.  Each such option shall be
exercisable in accordance with the provisions of the option agreement and plan
pursuant to which such option was granted.

 

(b)                                 Severance.  In the event that Employee
suffers an Involuntary Termination in connection with or within twelve (12)
months following the effective date of a Change in Control, Employee will be
entitled to receive severance benefits as follows:  (A) severance payments for
twenty-four (24) months after the effective date of the termination (the
“Severance Period”) equal to the base salary which Employee was receiving
immediately prior to the Change in Control, which payments shall be paid during
the Severance Period in accordance with the Company’s standard payroll
practices; (B) a lump sum payment equal to two times Employee’s Average Annual
Bonus; and (C) continuation of payment by the Company of its portion of the
health insurance benefits provided to Employee immediately prior to the Change
in Control pursuant to the terms of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or other applicable law through
the earlier of the end of the Severance Period or the date upon which Employee
is no longer eligible for such COBRA or other benefits under applicable law. 
For purposes of this Agreement, “Average Annual Bonus” shall mean Employee’s
average annual bonus earned for performance during the Company’s three
(3) fiscal years immediately preceding the Company’s fiscal year in which the
termination occurs; provided, however, that (x) sign-on or other special bonuses
shall not be taken into account; (y) any bonus for a partial year shall be
annualized; and (z) if Employee has not been employed for three (3) fiscal
years, Employee’s target annual bonus at the time of termination shall be used
for each fiscal year in which Employee was not employed by the

 

2

--------------------------------------------------------------------------------


 

Company.  For example, assume Employee was hired on July 1, 2011, earned a bonus
of $100,000 for 2011 and $250,000 for 2012 and had a target bonus of $225,000
for 2013.  Further assume that a Change in Control occurred in 2013 and Employee
experienced an Involuntary Termination within twelve (12) months thereafter. 
Employee’s Average Annual Bonus will be equal to $225,000 or $675,000 ($225,000
for 2010 + $100,000 x 2 for 2011 + $250,000 for 2012) divided by 3.  The
payments to be provided under clauses (a) and (b) shall be paid or commence to
be paid within sixty (60) days of Employee’s termination of employment; provided
that if the sixty-day period commences in one calendar year and ends in a second
calendar year, such payment will be made or commence to be made in the second
calendar year.  Notwithstanding the foregoing, in the event the Board of
Directors concludes in its reasonable judgment that the provision of subsidized
COBRA benefits to Employee could cause the Company to become subject to excise
tax as a result of the Patient Protection and Affordable Care Act, as amended by
the Health Care and Education Reconciliation Act of 2010 (the “Healthcare Reform
Act”), the Company shall pay Employee a monthly amount in cash equal to the
amount of the COBRA subsidy during the period the Company is obligated to
provide subsidized COBRA benefits to Employee.  In addition, Employee will
receive payment(s) for all salary, bonuses and unpaid vacation accrued as of the
date of Employee’s termination of employment.

 

(c)                                  Termination for Cause.  If Employee’s
employment is terminated for Cause at any time, then Employee shall not be
entitled to receive payment of any severance benefits or option acceleration. 
Employee will receive payment(s) for all salary, bonuses and unpaid vacation
accrued as of the date of Employee’s termination of employment.

 

(d)                                 Voluntary Resignation.  If Employee
voluntarily resigns from the Company under circumstances which do not constitute
an Involuntary Termination, then Employee shall not be entitled to receive
payment of any severance benefits or option acceleration.  Employee will receive
payment(s) for all salary, bonuses and unpaid vacation accrued as of the date of
Employee’s termination of employment.

 

3.                                            Definition of Terms.  The
following terms referred to in this Agreement shall have the following meanings:

 

(a)                                  Change in Control; Pending Change in
Control.  “Change in Control” shall mean any event so determined by the Board of
Directors pursuant to Section 10.4 of the Company’s 2004 Equity Incentive Plan
and that also constitutes a “change in the ownership or effective control” of
the Company or change in the “ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986, as amended (the “Code”).  “Pending Change in Control”
shall mean any Change in Control with respect to which the Company enters into a
definitive agreement prior to the End Date which has not been completed or
terminated as of the End Date.  Pending Change in Control shall include any
Change in Control with respect to which the Company enters into a binding
agreement within thirty days after the termination of any other Pending Change
in Control.

 

(b)                                 Cause.  “Cause” shall mean (i) gross
negligence or willful misconduct in the performance of Employee’s duties to the
Company where such gross negligence or willful

 

3

--------------------------------------------------------------------------------


 

misconduct has resulted or is likely to result in substantial and material
damage to the Company or its subsidiaries (ii) repeated unexplained or
unjustified absence from the Company, (iii) a material and willful violation of
any federal or state law; (iv) commission of any act of fraud with respect to
the Company or (v) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as determined in good faith by the Board of Directors.

 

(c)                                  Involuntary Termination.  “Involuntary
Termination” shall include: (1) any termination by the Company other than for
Cause, death or disability, and (2) Employee’s voluntary termination for Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean that Employee
has complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:  (i) a material diminution in
Employee’s responsibilities, authority or duties; (ii) a material diminution in
the authority, duties, or responsibilities of the supervisor to whom Employee is
required to report, including a requirement that Employee report to a corporate
officer or other employee instead of reporting directly to the board of
directors of a corporation (or similar governing body with respect to an entity
other than a corporation); (iii) a material diminution in Employee’s base salary
(other than in connection with a general decrease in base salaries for most
officers of the successor corporation); or (iv) a change in the geographic
location at which Employee provides services to the Company by more than thirty
(30) miles.  “Good Reason Process” shall mean that (i) Employee reasonably
determines in good faith that a “Good Reason” condition has occurred;
(ii) Employee notifies the Company in writing of the first occurrence of the
Good Reason condition within 90 days of the first occurrence of such condition;
(iii) Employee cooperates in good faith with the Company’s efforts, for a period
of 30 days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) Employee terminates his employment within 90 days after the end of the
Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

 

4.                                            Limitation and Conditions on
Payments.

 

In the event that the severance and other benefits provided to Employee under
this Agreement and any other agreement (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Employee’s severance benefits under Sections 2(a) and 2(b) shall be payable
either:

 

(a)                                  in full, or

 

(b)                                 as to such lesser amount which would result
in no portion of such severance benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Employee on an after-tax
basis, of the greatest amount of severance benefits under Section 2(a) and 2(b),
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.  Unless the Company and Employee
otherwise agree in writing, any determination required under this Section 4
shall be made in writing by independent public accountants selected by the

 

4

--------------------------------------------------------------------------------


 

Company (the “Accountants”), whose determination shall be conclusive and binding
upon Employee and the Company for all purposes.  For purposes of making the
calculations required by this Section 4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code.  The Company and Employee shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4.

 

5.                                       Section 409A.  Notwithstanding any
provision of this Agreement to the contrary, if, at the time of Employee’s
termination of employment with the Company, Employee is a “specified employee”
(as defined in Section 409A of the Code) and the deferral of the commencement of
any severance payments or benefits otherwise payable pursuant to this Agreement
as a result of such termination of employment is necessary in order to prevent
any accelerated income recognition or additional tax under Section 409A of the
Code, then the Company will not commence any payment of any such severance
payments or benefits otherwise required hereunder (but without any reduction in
such payments or benefits ultimately paid or provided to Employee) that (a) will
not and may not under any circumstances, regardless of when such termination
occurs, be paid in full by March 15 of the year following Employee’s termination
of employment, and (b) are in excess of the lesser of (i) two (2) times
Employee’s then annual compensation or (ii) two (2) times the limit on
compensation then set forth in Section 401(a)(17) of the Code and will not be
paid by the end of the second calendar year following the year in which the
termination occurs, until the first payroll date that occurs after the date that
is six (6) months following Employee’s “separation of service” with the Company
(as defined under Code Section 409A).  If any payments are delayed due to such
requirements, such amounts will be paid in a lump sum to Employee on the
earliest of (x) the Employee’s death following the date of Employee’s
termination of employment with the Company or (y) the first payroll date that
occurs after the date that is six (6) months following Employee’s “separation of
service” with the Company.  For these purposes, each severance payment or
benefit is designated as a separate payment or benefit and will not collectively
be treated as a single payment or benefit.  This paragraph is intended to comply
with the requirements of Section 409A of the Code so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A of the Code and any ambiguities herein will be
interpreted to so comply.  Employee and the Company agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A of the Code.  Notwithstanding anything to the contrary contained
herein, to the extent that any amendment to this Agreement with respect to the
payment of any severance payments or benefits would constitute under Code
Section 409A a delay in a payment or a change in the form of payment, then such
amendment must be done in a manner that complies with Code
Section 409A(a)(4)(C).

 

6.                                       Conflicts.  Employee represents that
Employee’s performance of all the terms of this Agreement will not breach any
other agreement to which Employee is a party.  Employee has not, and will not
during the term of this Agreement, enter into any oral or written agreement in
conflict with any of the provisions of this Agreement.  Employee further
represents that

 

5

--------------------------------------------------------------------------------


 

Employee is entering into or has entered into an employment relationship with
the Company of Employee’s own free will and that Employee has not been solicited
as an employee in any way by the Company.

 

7.                                       Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  The terms of this
Agreement and all of Employee’s rights hereunder and thereunder shall inure to
the benefit of, and be enforceable by, Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

8.                                       Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid. 
Mailed notices to Employee shall be addressed to Employee at the home address
which Employee most recently communicated to the Company in writing.  In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.

 

9.                                       Miscellaneous Provisions.

 

(a)                                  No Duty to Mitigate.  Employee shall not be
required to mitigate the amount of any payment contemplated by this Agreement
(whether by seeking new employment or in any other manner), nor shall any such
payment be reduced by any earnings that Employee may receive from any other
source.

 

(b)                                 Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by Employee and by an authorized
officer of the Company (other than Employee).   No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

(c)                                  Whole Agreement.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.  This
Agreement supersedes any agreement of the same title and concerning similar
subject matter dated prior to the date hereof, and by execution of this
Agreement both parties agree that any such predecessor agreement shall be deemed
null and void.

 

(d)                                 Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without reference to conflict of laws
provisions.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Severability.  If any term or provision of
this Agreement or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement or the application of such
terms and provisions to circumstances other than those as to which it is held
invalid or unenforceable, and a suitable and equitable term or provision shall
be substituted therefor to carry out, insofar as may be valid and enforceable,
the intent and purpose of the invalid or unenforceable term or provision.

 

(f)                                    Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement may be settled at the option
of either party by binding arbitration in the County of Santa Clara, California,
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Punitive damages shall not be awarded.

 

(g)                                 Legal Fees and Expenses.  The parties shall
each bear their own expenses, legal fees and other fees incurred in connection
with this Agreement.

 

(h)                                 No Assignment of Benefits.  The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
Section 8(h) shall be void.

 

(i)                                     Employment Taxes.  All payments made
pursuant to this Agreement will be subject to withholding of applicable income
and employment taxes.

 

(j)                                     Effective Date.  This Agreement shall
become effective on the date Employee commences employment with the Company.

 

(k)                                  Assignment by Company.  The Company may
assign its rights under this Agreement to an affiliate, and an affiliate may
assign its rights under this Agreement to another affiliate of the Company or to
the Company.   In the case of any such assignment, the term “Company” when used
in a section of this Agreement shall mean the corporation that actually employs
the Employee.

 

(l)                                     Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

The parties have executed this Agreement on the date first written above.

 

 

DEPOMED, INC.

 

 

 

 

 

By:

/s/ Peter D. Staple

 

 

Peter D. Staple

 

 

Chairman of the Board of Directors

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ James /a. Schoeneck

 

James A. Schoeneck

 

 

 

Address:

 

8

--------------------------------------------------------------------------------